Citation Nr: 1118643	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-00 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a malar rash secondary to lupus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans


INTRODUCTION

The Veteran served on active duty from August 2000 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

A video conference hearing was held before the undersigned acting Veterans Law Judge in October 2010.  At that time the Veteran withdrew a claim for service connection for seizures.   


FINDINGS OF FACT

The Veteran has a malar rash caused by her service-connected lupus.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, a malar rash is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Preliminarily, it is noted that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in November 2000, and was thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  To implement the provisions of the VCAA, VA promulgated regulations codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  The VCAA has also been the subject of various holdings of Federal courts.

The duty to notify has been substantially complied with in this case.  As the Board herein grants the claim, the need to discuss VA's efforts to comply with the VCAA, its implementing regulations, and the interpretive jurisprudence is obviated.

II.  Discussion

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310.

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the Veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Background

The Veteran asserts that her malar rash is a result of her service connected lupus.  She stated that she gets a flare-up of the rash around her eyes when her lupus flares-up.  

Service connection is in effect for systemic lupus erythematosus.  The Board notes that the Veteran has received treatment periodically throughout the appeal period for rashes in various locations on her body, to include her face, chest, and lower extremities.  Hence, the sole question that remains is whether these rashes are chronic manifestation of her service connected lupus.

March 2005 treatment records reveal the Veteran complained of a itchy rash of the face and upper chest.  The examiner observed a rash with a mildly swollen face and dryness of the face and neck.  April 2005 treatment records show that the Veteran reported that the rash had stopped itching but she believed it was spreading.  A fine faint rash was observed.  March 2006 treatment records reveal petechial rash on the lower extremities up to the mid-thighs bilaterally.  Further evidence of a rash comes from April 2006 treatment records from the University of Mississippi Medical Center, which note a diffuse erythematous rash, most prominent in the Veteran's bilateral lower extremities.  

The Veteran was afforded a VA examination of her skin in July 2008.  She reported experiencing a rash across her nose, cheeks, and around her eyes.  She stated that the rash was diagnosed as a malar rash, which appears when her lupus disease flares-up.  She further reported that she increases the dosage of her prednisone when the rash appears.  She denied being incapacitated by the rash or any functional impairment in her household chores due to it.  Upon examination, the Veteran was alert, oriented, and did not appear to be in any acute distress.  Her skin was smooth and without scarring over the face or neck.  There was no active rash, lesions, crusting, or inflammation.  There was no hyper or hypo pigmentation.  There was zero percent of exposed areas and zero percent of the entire body affected at the time of the examination.  

An October 2009 VA treatment record noted that the Veteran reported a malar rash developing and so she temporarily increased her presidone with improvement in the rash.  

The Board notes that the Veteran testified at an October 2010 videoconference hearing before the undersigned Acting Veterans Law Judge, where she testified to her recurring experience with a malar rash.  The Veteran reported herself treatment with her presidone and the location of the rash around her eyes.  

Analysis

After a review of the evidentiary record, the Board finds that the evidence is at least in equipoise as to the question of whether, a malar rash is proximately due to the service-connected systemic lupus erythematosus.  

The Board notes that although not present at the July 2008 VA examination, there is evidence within the record of the Veteran experiencing a recurring rash.  As the evidence above showed, the Veteran reported experiencing and sought treatment for a rash from March 2005 through October 2009.  

The Board notes that the Veteran's observations of developing this rash are credible  and constitute competent evidence.  A veteran is competent to testify about observable symptoms, such as pain.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As stated above, the Board acknowledges that the Veteran's skin was clear at the July 2008 VA examination.  However, the lack of a rash at this examination is not dispositive of whether or not the Veteran experiences the rash at other times.

The Board finds that the Veteran's testimony and the medical evidence of record are at least in equipoise as to whether she experiences a malar rash as a result of her service-connected lupus and therefore service connection is in order.  

The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a malar rash, secondary to the systemic lupus erythematosus is granted


____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


